        Case 1:20-cv-00452-BLW Document 68 Filed 03/11/21 Page 1 of 3



 Richard Eppink (Bar No. 7503)                Debra Groberg (Bar No. 9797)
 AMERICAN CIVIL LIBERTIES UNION OF            NEVIN, BENJAMIN & MCKAY LLP
 IDAHO FOUNDATION                             303 West Bannock
 P. O. Box 1897                               P.O. Box 2772
 Boise, ID 83701                              Boise, Idaho 83701
 United States                                T: (208) 343-1000
 T: (208) 344-9750 ext. 1202                  F: (208) 345-8274
 REppink@acluidaho.org                        dgroberg@nbmlaw.com

 Matthew Strugar
 (admitted pro hac vice)
 Law Office of Matthew Strugar
 3435 Wilshire Blvd., Suite 2910
 Los Angeles, CA 90010
 T: (323) 696-2299
 matthew@matthewstrugar.com
 Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO

  DOE, et al.                                  Case no. 1:20-cv-00452-BLW
                           Plaintiffs,
                                               JOINT STIPULATION AND
        v.                                     MOTION TO EXTEND PRE-
                                               TRIAL DATES
  WASDEN, et al.,
                           Defendants.


      Plaintiffs John Doe and Randall Menges, and Defendants Lawrence Wasden,
Colonel Ked Wills, Leila McNeill, and Members of the Idaho Code Commission,
agree and stipulate to extend by approximately 120 days the trial and pre-trial
deadlines currently set in this matter.
      Plaintiff John Doe filed the initial complaint in this action on September 23,
2020. (Dkt. 1.)
      The parties submitted a Joint Discovery Plan and Litigation Plan on
November 13, 2020. (Dkt. 28.) The Court entered the currently operative
Scheduling Order on November 18, 2020, adopting the dates the parties proposed in

the Joint Discovery Plan and Litigation Plan. (Dkt. 29.)



                                          1
        Case 1:20-cv-00452-BLW Document 68 Filed 03/11/21 Page 2 of 3




       Defendants then moved to dismiss the complaint (Dkt. 30), and Plaintiff Doe
amended his complaint, adding Plaintiff Randall Menges and additional causes of

action (Dkt. 39).
       Defendants then renewed their motion to dismiss. (Dkt. 42.) That motion,
along with Plaintiffs’ motion for a preliminary injunction, is set for hearing on April
7, 2021. (Dkt. 63.)
       Because Defendants’ motion to dismiss is pending, the parties have not yet
had a Rule 26 conference, exchanged initial disclosures, or begun discovery. As a
result, the parties stipulate to extend the pre-trial deadlines and respectfully
request that the Court enter the concurrently submitted proposed order extending
the trial and pre-trial deadlines as follows:


 Deadline                                       Current Date     Proposed Date
 Plaintiffs’ Expert Disclosures                 March 22, 2021   July 19, 2021
 Defendants’ Expert Disclosures                 April 26, 2021   August 23, 2021
 Plaintiff’s Rebuttal Expert Disclosures        May 24. 2021     September 20, 2021

 Expert Discovery Cut-Off                       June 7, 2021     October 12, 2021
 ADR                                            June 11, 2021    October 15, 2021

 Fact Discovery Cut-Off                         July 6, 2021     November 8, 2021
 Dispositive Motions                            July 30, 2021    December 6, 2021



Date: March 11, 2021
                                         /s/ Matthew Strugar
                                         Matthew Strugar
                                         (pro hac vice)
                                         LAW OFFICE OF MATTHEW STRUGAR
                                         AMERICAN CIVIL LIBERTIES UNION OF IDAHO
                                         FOUNDATION
                                         NEVIN, BENJAMIN & MCKAY LLP



                                           2
       Case 1:20-cv-00452-BLW Document 68 Filed 03/11/21 Page 3 of 3




Date: March 11, 2021
                                  STATE OF IDAHO
                                  OFFICE OF THE ATTORNEY GENERAL


                                  /s/ Leslie M. Hayes
                                  Leslie M. Hayes
                                  Deputy Attorney General




                                    3
